Case: 21-50624   Document: 00516231752   Page: 1   Date Filed: 03/09/2022




          United States Court of Appeals
               for the Fifth Circuit                    United States Court of Appeals
                                                                 Fifth Circuit

                                                               FILED
                                                           March 9, 2022
                            No. 21-50624
                          Summary Calendar                Lyle W. Cayce
                                                               Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Jesus Morales-Agustin,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50625
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Jesus Francisco Augustine-Morales,

                                               Defendant—Appellant.
Case: 21-50624        Document: 00516231752              Page: 2       Date Filed: 03/09/2022




                                          No. 21-50624


                    Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:20-CR-1135
                              USDC No. 2:20-CR-1186


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
           In this consolidated appeal, Jesus Francisco Augustin-Morales 1
   challenges the sentence imposed following his guilty plea conviction for
   illegal reentry into the United States after removal, see 8 U.S.C. § 1326(a),
   (b)(2), and a separate judgment revoking the supervised release term
   imposed in an earlier case, see 18 U.S.C. § 3583(e). Because he does not
   address, in his motion for summary affirmance or letter brief, the validity of
   the revocation or the revocation sentence, Augustin-Morales has abandoned
   any challenge to the revocation judgment. See Yohey v. Collins, 985 F.2d 222,
   224-25 (5th Cir. 1993).
           As noted, Augustin-Morales moves for summary affirmance, to which
   the Government is unopposed. Augustin-Morales argues for the first time
   on appeal that the enhancement of his illegal reentry sentence pursuant to
   § 1326(b)(2) was unconstitutional because the fact of his prior conviction was
   not charged in his indictment or proved to a jury beyond a reasonable doubt.
   However, he concedes that this argument is foreclosed by Almendarez-Torres


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             The district court in the matters underlying Nos. 21-50624 and 21-50625 uses
   several close variations of “Jesus Francisco Augustin-Morales” but this version is listed as
   Augustin-Morales’s true name in the underlying matter in No. 21-50624 and appears on
   certain district court documents in both cases. We therefore use this version.




                                                2
Case: 21-50624       Document: 00516231752           Page: 3   Date Filed: 03/09/2022




                                      No. 21-50624


   v. United States, 523 U.S. 224 (1998), and raises the issue to preserve it for
   further review.
          We conclude that Augustin-Morales’s concession of foreclosure is
   correct and summary affirmance is appropriate. See United States v. Pervis,
   937 F.3d 546, 553-54 (5th Cir. 2019); Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          The motion for summary affirmance is GRANTED, and the
   judgments of the district court are AFFIRMED.




                                           3